Tax Exempt Proceeds Fund, Inc. 1411 Broadway, 28th Floor New York, NY 10018 October 19, 2011 VIA EDGAR Mr. Vincent DiStefano United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Tax Exempt Proceeds Fund, Inc. Preliminary Proxy Statement on Schedule 14A (811-05698) Dear Mr. DiStefano: In connection with your review of the Preliminary Proxy Statement on Schedule 14A (the “Proxy Statement”) of the Tax Exempt Proceeds Fund, Inc. (the “Fund”) that was filed with the Securities and Exchange Commission on October 11, 2011 (SEC Accession No. 0000918267-11-000037), the Fund acknowledges that: 1.In connection with the comments made by the Commission staff, the staff has not passed on the accuracy or adequacy of the disclosure made herein, and the Fund and its management are solely responsible for the content of such disclosure; 2.The staff’s comments, and changes in disclosure in response to the staff’s comments, do not foreclose the Commission or other regulatory body from the opportunity to seek enforcement or take other action with respect to the disclosure made herein; and 3.The Fund represents their neither it nor its management will assert the staff’s comments or changes in disclosure in response to the staff’s comments as a defense in any action or proceeding by the Commission or any person. Sincerely, /s/ Michael P. Lydon Michael P. Lydon President LEGAL_US_E # 95309274.1
